Citation Nr: 0605745	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-15 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed to include chronic bronchitis and decreased pulmonary 
function due to chemotherapy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
2001.    

At the October 2005 hearing before the Board, the veteran 
testified concerning his claim for entitlement to service 
connection for bilateral Achilles tendon nodules and, in 
particular, whether he had filed a timely substantive appeal 
concerning the denial of that claim.  This matter is REFERRED 
to the RO for appropriate action.   


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

At the Board hearing, the veteran testified that he is being 
treated by a private pulmonologist, the most recent visit to 
whom was a week before the hearing, but did not identify the 
doctor.  Pertinent private medical records must be obtained.

The veteran also stated that, post-service, he was seen at 
the VA medical center (VAMC) in Boston, Massachusetts.  All 
Boston VAMC clinical records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
private doctors who treated or tested him 
for pulmonary problems since discharge 
from service in July 2001.  Obtain and 
associate with the claims file all private 
clinical records.  

2.  Obtain and associate with the claims 
file Boston, Massachusetts, VAMC clinical 
records.  

3.  After completing the above, 
readjudicate the claim.  If the decision 
is unfavorable, then issue an updated 
Supplemental Statement of the Case and 
give the veteran and his accredited 
service representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the U. S. 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


